DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 7-12, and 14-21 are pending.  Claims 1, 3-4, 7, 9, 12, 14-16, 18 and 19  have been amended.  Claims 2, 6, and 13 have been canceled.  Claim 21 is new. 

Response to Arguments
Applicant’s arguments filed 03/28/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Zaitsu US 20030137853 in view of Lefley US 20070096696 and Freeman US 20150155789.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 12 and 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu US 20030137853 in view of Lefley US 20070096696 and Freeman US 20150155789.

Regarding Claim 1, Zaitsu teaches, A system, the system comprising: 
a first power converter (Fig 1 #2; Par 0058 “the first-stage converter 2”); 
a second power converter (Fig 1 #3; Par 0058 “second-stage converter 3”); and 
a controller (Fig 4 # 7) configured to: 
control execution of a plurality of voltage conversion cycles to provide a pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”), 
wherein each voltage conversion cycle includes operations to: 
obtain, from a power supply by the first power converter, an input voltage (Par 0054 “in the first-stage converter 2, the input voltage V.sub.i is pulsed”); 
generate, by the first power converter, based on the input voltage, a plurality of intermediate voltages (pulsed intermediate voltages are the plurality of intermediate voltages. see Fig 4 (a), (b); Par 0054 “pulse width is controlled to the duty ratio D by the switching transistors Q1 and Q2 which are switched by the PWM controller and then averaging is performed by the filter consisting of the inductor Lb' and capacitor Cb' and thus the intermediate voltage V.sub.b is generated.”); 
provide, to the second power converter, one or more of the plurality of intermediate voltages (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2”) ; and 
generate, by the second power converter, based on the one or more of the plurality of intermediate voltages, one or more portions of the pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”); and 
provide a plurality of portions of the pulse, generated during the plurality of voltage conversion cycles (Par 0055 “the second-stage converter 3, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4, the voltage is transformed based on the number of turns n of the transformer T, it is again averaged by a filter consisting of the inductor Lo and capacitor Co, and thus the output voltage V.sub.o is generated. This output voltage V.sub.o is supplied to the load R”).  

Even though Zaitsu teaches the system to supply a load (Par 0055 "This output voltage V.sub.o is supplied to the load R."), Zaitsu does not explicitly teach the load is a battery wherein the system is to charge a battery, the pulse to be a charging pulse to the battery.
Lefley teaches:
the system to charge a battery, the pulse to be a charging pulse to the battery.
 (Fig 3c; Par 0007 “to provide a power converter that will generate a suitable pulse waveform for charging batteries.” Par 0050 “the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge. Two alternative conventional fly-back converter configurations which are suitable for use in this context are shown in FIGS. 3b and 3c”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include the system to charge a battery, the pulse to be a charging pulse to a battery taught by Lefley for the purpose of charging a battery by applying pulses to charge a battery. (Refer to Par 0003).

Even though Zaitsu teaches wherein the first power converter includes a capacitive voltage divider (voltage will be divided by capacitor Cb' and other capacitor in #2 See Fig 1 #2), Zaitsu does not teach wherein the first power converter includes a capacitive voltage divider, and 
wherein the capacitive voltage divider includes: 
	a plurality of capacitive elements connected in series with each other; and 
	a switching matrix that includes a plurality of first switching elements that are associated with the plurality of capacitive elements.  
Freeman teaches a first power converter (Fig 33 #146/152), 
wherein the first power converter includes a capacitive voltage divider (Fig 36 #146), and 
wherein the capacitive voltage divider includes: 
	a plurality of capacitive elements connected in series with each other (Fig 36 capacitors in series); and 
	a switching matrix that includes a plurality of first switching elements that are associated with the plurality of capacitive elements (Fig 36 Switches of 1's and 2's).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include the first power converter taught by Freeman for the purpose of creating multiple voltages of supply for efficient operation. (Refer to Par 0024-0029)

Even though Zaitsu teaches the second power converter (Fig 1 #3) includes an inductive converter, wherein the inductive converter includes at least one inductive element (Fig 1 Lo) and a plurality of second switching elements (Fig 1 Q3, Q4, Q5 and Q6) associated with the at least one inductive element, Zaitsu does not teach wherein the second power converter includes an inductive converter, wherein the inductive converter includes at least one inductive element, and a plurality of second switching elements associated with the at least one inductive element, and 
wherein one or more switching elements of the plurality of second switching elements are connected to each other and to an output of the capacitive voltage divider.  
Freeman teaches a second power converter (Fig 33 #154/160), 
wherein the second power converter includes an inductive converter (Fig 39 #154 inductor), 
wherein the inductive converter includes 
	at least one inductive element (Fig 39 #154 inductor), and 
	a plurality of second switching elements associated with the at least one inductive element (Fig 39 #154 switches), and 
wherein one or more switching elements of the plurality of second switching elements are connected to each other and to an output of the capacitive voltage divider (Fig 39 # 154 switches are connected and #146 connected as well).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include a second power converter taught by Freeman for the purpose of creating efficient operation. (Refer to Par 0024-0029)

Regarding claim 3, Zaitsu teaches:
wherein the operation to generate, by the first power converter, a plurality of intermediate voltages includes at least one operation to divide the input voltage, by the capacitive voltage divider, into the plurality of intermediate voltages (Par 0094 “capacitor Cb' that perform pulse averaging and an input capacitor Ci used to stabilize the input voltage V.sub.i. Namely, the first-stage converter 11 has a structure similar to that of the first-stage converter 2”).
  
Regarding claim 4, Zaitsu does not teach the one or more of the plurality of intermediate voltages includes at least one operation to: discharge one or more of the plurality of capacitive elements; and 
control one or more of the plurality of first switching elements to provide the plurality of intermediate voltages to the second power converter.  
Freeman teaches the one or more of the plurality of intermediate voltages includes at least one operation to: discharge one or more of the plurality of capacitive elements; and 
control one or more of the plurality of first switching elements to provide the plurality of intermediate voltages to the second power converter.  (each energy well cell discharges a intermediate voltage controlled by switch at each energy well that is received by second power converter noted as 160 see Par 0236 "The first-phase voltage drop circuit 152 includes the switched capacitor subsystem 146. The switched capacitor subsystem 146 includes a plurality of energy well cells 142 (shown in FIG. 38) arranged into the energy well ladder 140 (shown in FIG. 34b)" …. "the energy well ladder 140 to operate each energy well cell 142 and the energy well ladder 140 to facilitate converting the DC input power signal to the intermediate first phase DC power signal. More specifically, as shown in FIG. 38, each energy well cell 142 includes one or more capacitors 156 and a plurality of FETs 158 that are electrically coupled to each capacitor 156. Each FET 158 is electrically coupled to the control element 20 (shown in FIG. 33) and is configured to selectively channel power to and from the capacitors 156 creating a reduction in voltage within subsequent energy well cells 142 in the energy well ladder 140."; Par 0238 "The Buck converter 160 is configured to receive the intermediate DC power signal from the first-phase voltage drop circuit 152 from the final energy well capacitor and reduce the power voltage level of the intermediate DC power signal by a predetermined voltage amount to generate the DC output power signal. The final energy well capacitor circuit is coupled with the output "holding" capacitor, which together act as a capacitor divider which keeps the voltage fixed." Par 0248 "each energy well cell 142 may be operated with the regulation loop operation control to selectively charge and discharge each energy well cell 142 within the energy well ladder 140" and Fig 33, 34 a-b, 36)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include control taught by Freeman for the purpose of creating efficient operation. (Refer to Par 0024-0029)

Regarding claim 5, Zaitsu teaches: 
wherein the operation to provide, to the second power converter, the one or more of the plurality of intermediate voltages includes at least one operation to provide the plurality of intermediate voltages sequentially (Fig 2 pulses will be sequential).  

Regarding claim 7, Zaitsu teaches:
wherein the operation to generate, by the second power converter, the one or more portions of the charging pulse includes at least one operation to charge the at least one inductive element to a specific level (as power is supplied to inductor it will charge it according to the number of turns it has. see Par 0055 “the second-stage converter 3, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4, the voltage is transformed based on the number of turns n of the transformer T, it is again averaged by a filter consisting of the inductor Lo and capacitor Co, and thus the output voltage V.sub.o is generated. This output voltage V.sub.o is supplied”.  

Regarding claim 8, Zaitsu teaches:
wherein the specific level is based on pulse characteristics of the charging pulse (Par 0056 “the output voltage V.sub.o can be adjusted by changing the duty ratio D under PWM control and thus varying the ON time of the switching transistor”).  

Regarding claim 9, Even though Zaitsu teaches:
 wherein the operation to provide the plurality of portions of the pulse, generated during the plurality of voltage conversion cycles, includes at least one operation to control states of the plurality of second switching elements associated with the at least one inductive element (Fig 1 Q3, Q4, Q5 and Q6 associated with Lo and states of transistors are controlled to generate pulses see Par 0053 " two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses, a transformer T that transforms the voltage based on the number of turns n, rectifying transistors Q5 and Q6 and resistors R.sub.Q5 and R.sub.Q6 that rectify the secondary-side voltage of the transformer T and inductor Lo and capacitor Co which perform pulse averaging. The rectifying transistors Q5 and Q6 and resistors R.sub.Q5 and R.sub.Q6 constitute a self-driven type rectifying circuit."), Zaitsu does not teach charging pulse to the battery.  
Lefley teaches charging pulse to the battery  (Fig 3c; Par 0007 “to provide a power converter that will generate a suitable pulse waveform for charging batteries.” Par 0050 “the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge. Two alternative conventional fly-back converter configurations which are suitable for use in this context are shown in FIGS. 3b and 3c”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include charging pulse to the battery taught by Lefley for the purpose of Lefley for the purpose of charging a battery by applying pulses to charge a battery. (Refer to Par 0003).

Regarding Claim 12, Zaitsu teaches, A method, the method comprising: 
controlling, by a controller (Fig 4 # 7), execution of a plurality of voltage conversion cycles to provide a pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”), 
wherein each voltage conversion cycle includes: 
obtaining, from a power supply by a first power converter, an input voltage  (Par 0054 “in the first-stage converter 2, the input voltage V.sub.i is pulsed”); 
generating, by the first power converter, based on the input voltage, a plurality of intermediate voltages (pulsed intermediate voltages are the plurality of intermediate voltages. see Fig 4 (a), (b); Par 0054 “pulse width is controlled to the duty ratio D by the switching transistors Q1 and Q2 which are switched by the PWM controller and then averaging is performed by the filter consisting of the inductor Lb' and capacitor Cb' and thus the intermediate voltage V.sub.b is generated.”);
providing, to a second power converter from the first power converter, one or more of the plurality of intermediate voltages (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2”); and 
generating, by the second power converter, based on the one or more of the plurality of intermediate voltages, one or more portions of the pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”); and 
providing, by the controller, a plurality of portions of the pulse, generated during the plurality of voltage conversion cycles (Par 0055 “the second-stage converter 3, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4, the voltage is transformed based on the number of turns n of the transformer T, it is again averaged by a filter consisting of the inductor Lo and capacitor Co, and thus the output voltage V.sub.o is generated. This output voltage V.sub.o is supplied to the load R”).  

Even though Zaitsu teaches the method to supply a load (Par 0055 "This output voltage V.sub.o is supplied to the load R."), Zaitsu does not explicitly teach the load is a battery wherein the method is to charge a battery, the pulse to be a charging pulse to the battery.
Lefley teaches a method to charge a battery, the pulse to be a charging pulse to the battery.  (Fig 3c; Par 0007 “to provide a power converter that will generate a suitable pulse waveform for charging batteries.” Par 0050 “the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge. Two alternative conventional fly-back converter configurations which are suitable for use in this context are shown in FIGS. 3b and 3c”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include the system to charge a battery, the pulse to be a charging pulse to a battery taught by Lefley for the purpose of charging a battery by applying pulses to charge a battery. (Refer to Par 0003).

Even though Zaitsu teaches wherein the first power converter includes a capacitive voltage divider (voltage will be divided by capacitor Cb' and other capacitor in #2 See Fig 1 #2), Zaitsu does not teach wherein the first power converter includes a capacitive voltage divider, and 
wherein the capacitive voltage divider includes: 
	a plurality of capacitive elements connected in series with each other; and 
	a switching matrix that includes a plurality of first switching elements that are associated with the plurality of capacitive elements.  
Freeman teaches a first power converter (Fig 33 #146/152), 
wherein the first power converter includes a capacitive voltage divider (Fig 36 #146), and 
wherein the capacitive voltage divider includes: 
	a plurality of capacitive elements connected in series with each other (Fig 36 capacitors in series); and 
	a switching matrix that includes a plurality of first switching elements that are associated with the plurality of capacitive elements (Fig 36 Switches of 1's and 2's).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include the first power converter taught by Freeman for the purpose of creating multiple voltages of supply for efficient operation. (Refer to Par 0024-0029)

Even though Zaitsu teaches the second power converter (Fig 1 #3) includes an inductive converter, wherein the inductive converter includes at least one inductive element (Fig 1 Lo) and a plurality of second switching elements (Fig 1 Q3, Q4, Q5 and Q6) associated with the at least one inductive element, Zaitsu does not teach wherein the second power converter includes an inductive converter, wherein the inductive converter includes 	at least one inductive element, and a plurality of second switching elements associated with the at least one inductive element, and 
wherein one or more switching elements of the plurality of second switching elements are connected to each other and to an output of the capacitive voltage divider.  
Freeman teaches a second power converter (Fig 33 #154/160), 
wherein the second power converter includes an inductive converter (Fig 39 #154 inductor), 
wherein the inductive converter includes 
	at least one inductive element (Fig 39 #154 inductor), and 
	a plurality of second switching elements associated with the at least one inductive element (Fig 39 #154 switches), and 
wherein one or more switching elements of the plurality of second switching elements are connected to each other and to an output of the capacitive voltage divider (Fig 39 # 154 switches are connected and #146 connected as well).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include a second power converter taught by Freeman for the purpose of creating efficient operation. (Refer to Par 0024-0029)

Regarding claim 14, Zaitsu does not explicitly teach:
wherein generating the plurality of intermediate voltages includes dividing the input voltage into the plurality of intermediate voltages across the plurality of capacitive elements. 
Freeman teaches wherein generating the plurality of intermediate voltages includes dividing the input voltage into the plurality of intermediate voltages across the plurality of capacitive elements (Fig 36, 34b; Par 0242 "stacking multiple energy well cells 142 in series it is possible to achieve a substantial voltage drop while assuring that each individual energy well cell 142 ").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include dividing the input voltage into the plurality of intermediate voltages across the plurality of capacitive elements taught by Freeman for the purpose of creating efficient operation. (Refer to Par 0024-0029)

Regarding claim 15, Zaitsu teaches
wherein providing the one or more of the plurality of intermediate voltages includes: 
discharging one or more of the plurality of capacitive elements (in a filtering process capacitors charge and then discharge. Par 0107 “The voltage thus pulsed is averaged by the filter consisting of the inductor Lb' and capacitor Cb', and the intermediate voltage V.sub.b is generated”); and 
controlling one or more of the plurality of first switching elements (Fig 4 #7 controlling Q1 and Q2) .  

Regarding claim 16, Zaitsu teaches,
wherein generating the one or more portions of the charging pulse includes charging the at least one inductive element for a specific time period (on time Q1 sends power to the T charging the inductor in it. Par 0056 “the output voltage V.sub.o can be adjusted by changing the duty ratio D under PWM control and thus varying the ON time of the switching transistor Q1.”).  

Regarding claim 17, Zaitsu teaches,
wherein the specific time period is based on pulse characteristics of the charging pulse (pulse characteristic made by controller Par 0094 “perform pulse width control by switching based on the PWM controller 14”).  

Regarding claim 18, Zaitsu teaches,
wherein providing the one or more of the plurality of intermediate voltages includes discharging one or more of the plurality of capacitive elements to provide current flow through the at least one inductive element, and wherein discharging the one or more of the plurality of capacitive elements includes switching states of one or more of the plurality of first switching elements (in a filtering process capacitors charge and then discharge from switching Q1 on and off producing pulsing. Par 0107 “The voltage thus pulsed is averaged by the filter consisting of the inductor Lb' and capacitor Cb', and the intermediate voltage V.sub.b is generated” Par 0056 “the output voltage V.sub.o can be adjusted by changing the duty ratio D under PWM control and thus varying the ON time of the switching transistor Q1”).  

Regarding Claim 19, Zaitsu teaches,  
a capacitive voltage divider that includes a plurality of capacitive elements connected in series with each other (Fig 1 #Cb ’and other capacitor connected in series dividing voltage) and a plurality of first switching elements (Fig 4 #Q1 and Q2) associated with the plurality of capacitive elements (Fig 1 #2: Q1 and Q2 part of #2 wherein capacitors are part of #2 as well making transistors associated to capacitors)
an inductive converter that includes at least one inductive element (Fig 1 #3 Convertor with inductor Lo making it an inductive convertor with inductive element) a plurality of second switching elements associated with the at least one inductive element (Fig 3 Q3-Q6 part of converter 3 which contains inductive element making transistor switches associated to inductive element),
a controller (Fig 4 #7) configured to: 
control execution of a plurality of voltage conversion cycles to provide a pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”), 
wherein, each voltage conversion cycle includes operations to: 
obtain, by the capacitive voltage divider, from a power supply, an input voltage (Par 0054 “in the first-stage converter 2, the input voltage V.sub.i is pulsed”); 
generate, by the capacitive voltage divider, based on the input voltage, a plurality of intermediate voltages (pulsed intermediate voltages are the plurality of intermediate voltages. see Fig 4 (a), (b); Par 0054 “pulse width is controlled to the duty ratio D by the switching transistors Q1 and Q2 which are switched by the PWM controller and then averaging is performed by the filter consisting of the inductor Lb' and capacitor Cb' and thus the intermediate voltage V.sub.b is generated.”); 
provide one or more of the plurality of intermediate voltage to the inductive converter (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2”); and 
generate, by the inductive converter, based on the one or more of the plurality of intermediate voltages, one or more portions of the pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”); and 
provide a plurality of portions of the pulse, generated during the plurality of voltage conversion cycles (Par 0055 “the second-stage converter 3, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4, the voltage is transformed based on the number of turns n of the transformer T, it is again averaged by a filter consisting of the inductor Lo and capacitor Co, and thus the output voltage V.sub.o is generated. This output voltage V.sub.o is supplied to the load R”).  

Zaitsu does not teach wherein one or more switching elements of the plurality of second switching elements are connected to each other and to an output of the capacitive voltage divider.  
Freeman teaches wherein one or more switching elements of the plurality of second switching elements are connected to each other and to an output of the capacitive voltage divider (Fig 39 # 154 switches are connected and #146 connected as well).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include connections to each other and to an output of the capacitive voltage divider  taught by Freeman for the purpose of creating efficient operation. (Refer to Par 0024-0029)

Even though Zaitsu teaches to provide to supply a load (Par 0055 "This output voltage V.sub.o is supplied to the load R."), Zaitsu does not explicitly teach the load is a battery wherein a charging pulse is provided to the battery.
Lefley teaches:
to provide a charging pulse to the battery. (Fig 3c; Par 0007 “to provide a power converter that will generate a suitable pulse waveform for charging batteries.” Par 0050 “the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge. Two alternative conventional fly-back converter configurations which are suitable for use in this context are shown in FIGS. 3b and 3c”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include to provide a charging pulse to the battery taught by Lefley for the purpose of charging a battery by applying pulses to charge a battery. (Refer to Par 0003).

Regarding Claim 20, Zaitsu does not explicitly teach:
wherein the controller is configured to control the inductive converter to provide positive charging pulses and negative charging pulses to the battery.  
Lefley teaches:
wherein the controller is configured to control the inductive converter to provide positive charging pulses and negative charging pulses to the battery (Par 0050 “positive charging current pulses (over 600 A peak in FIG. 3a) produced by the aforementioned power converter, are fed via the winding of L3 and the diode D1 to the battery under charge. In between the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include wherein the controller is configured to control the inductive converter to provide positive charging pulses and negative charging pulses to the battery taught by Lefley for the purpose of applying pulses to charge a battery. (Refer to Par 0003)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu US 20030137853 in view of Lefley US 20070096696 and Freeman US 20150155789 as applied to claim 1 above, and further in view of Hall US 5773955.

Regarding claim 10, the teachings of Zaitsu does not explicitly teach:
wherein the controller is a battery management system (BMS) controller.  
Hall teaches:
wherein the controller is a battery management system (BMS) controller.  (Fig 2 #44)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the teachings of Zaitsu and Lefley to include wherein the controller is a battery management system (BMS) controller taught by Hall for the purpose of adapting to rapid charging. (Refer to Col 1 lines 1-5)

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu US 20030137853 in view of Lefley US 20070096696 and Freeman US 20150155789 as applied to claim 1 above, and further in view of Perreault US 20150155895.

Regarding claim 11, Zaitsu does not explicitly teach:
a power balancer that is configured to balance power supplied by the power supply.  
Perreault teaches:
a power balancer that is configured to balance power supplied by the power supply.  
 (Fig 14 #voltage balancer; Par 0088 “a switched-capacitor voltage balancer stag”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include a power balancer that is configured to balance power supplied by the power supply taught by Perreault for the purpose creating multiple supply levels from a single supply input. (Refer to Par 0004)

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu US 20030137853 in view of Lefley US 20070096696 and Freeman US 20150155789 as applied to claim 1 above, and further in view of Gulczynski US 5196995.

Regarding claim 21, the combined teachings of Zaitsu in view of  Lefley  and Freeman do not explicitly teach:
wherein the controller is configured to control the inductive converter and the plurality of second switching elements to change a direction of current to the battery without changing a direction of current in the inductive element, 
whereby the inductive converter is capable of providing current to the battery and obtaining current from the battery.   
Gulczynski teaches wherein the controller is configured to control the inductive converter and the plurality of second switching elements to change a direction of current without changing a direction of current in the inductive element, 
whereby the inductive converter is capable of providing current and obtaining current. (Fig 3 bidirectional converter; Col 3 lines 30-40 "The SPS is capable of transferring power from input to output and vice versa regardless of input and output voltage polarities"; and Col 4 lines 30-35 "operates as bidirectional flyback converter regardless of the output voltage polarity.";   
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Zaitsu in view of  Lefley  and Freeman to include to change a direction of current to the battery without changing a direction of current in the inductive element taught by Gulczynski for the purpose of providing high efficiency at a very small size. (Refer to Col 1 lines 5-15)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859